         Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SKATTEFORVALTNINGEN,

                               Plaintiff,                     MASTER DOCKET

                        vs.                                   18-md-02865-LAK

BERNINA PENSION PLAN & JOHN                                   ANSWER TO COMPLAINT
VAN MERKENSTEIJN,
                                                              JURY TRIAL DEMANDED
                               Defendants.

This document relates to:
Case No. 1:19-CV-01865-LAK



        Defendants, Bernina Pension Plan (“Bernina”) and John van Merkensteijn (“van

Merkensteijn”) (collectively, “Defendants”), by and through their undersigned attorneys, hereby

answer and assert affirmative defenses and other defenses as follows to the Complaint (ECF

No.1, February 27, 2019) of Skatteforvaltningen (“SKAT”). Except as hereinafter expressly

admitted, qualified, or otherwise answered, Defendants deny each and every allegation and

assertion set forth in the Complaint. The paragraphs that follow align with the numbered

paragraphs in the Complaint.

        1.       Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 1.

        2.       Defendants deny the allegations in Paragraph 2, except deny knowledge or

information sufficient to form a belief about the truth or falsity of the allegations concerning

other parties.
         Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 2 of 15



       3.      Defendants deny the allegations in Paragraph 3, except refer to the double

taxation treaties between Denmark and other countries for a complete and accurate account of

their contents, and deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations concerning other parties.

       4.      Defendants deny submitting any fraudulent applications to SKAT and otherwise

deny the allegations in Paragraph 4, except deny knowledge or information sufficient to form a

belief about the truth or falsity of the allegations concerning other parties.

       5.      Defendants deny participating in any fraudulent scheme and otherwise deny the

allegations in Paragraph 5, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

       6.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 6.

       7.      Defendants deny making any false claims and deny the allegations in the first

sentence of Paragraph 7, but otherwise deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations in Paragraph 7.

       8.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 8.

       9.      Defendants deny any knowledge of or participation in a fraud and deny the

allegations in Paragraph 9, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

       10.     Defendants deny the allegations in Paragraph 10.




                                                      2
         Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 3 of 15



       11.      Defendants deny any knowledge of or participation in a fraud and deny the

allegations in Paragraph 11, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

       12.      Defendants deny any knowledge of or participation in a fraud and otherwise deny

knowledge or information sufficient to form a belief about the truth or falsity of the allegations in

Paragraph 12.

       13.      Defendants deny the allegations in Paragraph 13.

       14.      Paragraph 14 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 14.

       15.      Paragraph 15 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 15.

       16.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 16.

       17.      Defendants deny any allegation that Bernina was not a bona fide pension plan

under United States law. Defendants otherwise admit the allegations in Paragraph 17.

       18.      Defendants admit the allegations in the first sentence of Paragraph 18. The

remainder of Paragraph 18 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 18, except deny

knowledge or information sufficient to form a belief about the truth or falsity of the allegations

concerning other parties.

       19.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 19.




                                                  3
         Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 4 of 15



       20.     Paragraph 20 states legal conclusions to which no response is required. To the

extent a response is required, Defendants refer to the Danish Withholding Tax Act for a complete

and accurate account of its contents.

       21.     Paragraph 21 states legal conclusions to which no response is required. To the

extent a response is required, Defendants refer to the double taxation treaties between Denmark

and other countries for a complete and accurate account of their contents.

       22.     Paragraph 22 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 22, except refer to

the Convention and Protocol between the United States and Denmark for the Avoidance of

Double Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income for a

complete and accurate account of its contents.

       23.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 23.

       24.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 24.

       25.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 25.

       26.     Defendants deny that they submitted any fraudulent claims and deny the

allegations in Paragraph 26, except deny knowledge or information sufficient to form a belief

about the truth or falsity of the allegations concerning other parties.

       27.     Defendants admit that Bernina received payments with respect to its refund

claims from Acupay. Defendants deny knowledge or information sufficient to form a belief

about the truth or falsity of all other allegations of Paragraph 27.



                                                  4
         Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 5 of 15



       28.     Defendants deny knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 28, except refer to the documents referenced in

Paragraph 28 for a complete and accurate account of their contents.

       29.     Defendants deny submitting any fraudulent claims and deny the allegations in

Paragraph 29, except deny knowledge or information sufficient to form a belief about the truth or

falsity of the allegations concerning other parties.

       30.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 30.

       31.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 31.

       32.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 32.

       33.     Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 33, except admit that Bernina made withholding

tax refund claims through Acupay.

       34.     Defendants deny submitting any fraudulent claims and deny the allegations in

Paragraph 34, except deny knowledge or information sufficient to form a belief about the truth or

falsity of the allegations concerning other parties.

       35.     Defendants deny submitting any fraudulent claims and deny the allegations in

Paragraph 35, except deny knowledge or information sufficient to form a belief about the truth or

falsity of the allegations concerning other parties.




                                                  5
         Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 6 of 15



        36.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 36, except admit that Bernina made withholding

tax refund claims through Acupay.

        37.      Defendants deny the allegations in Paragraph 37.

        38.      Defendants deny submitting any false refund claims and deny the allegations in

Paragraph 38.

        39.      Defendants deny the allegations in Paragraph 39, except deny knowledge or

information sufficient to form a belief about the truth or falsity of the allegations concerning

other parties.

        40.      Defendants deny the allegations in Paragraph 40, except refer to the power of

attorney form referenced in Paragraph 40 for a complete and accurate account of its contents, and

deny knowledge or information sufficient to form a belief about the truth or falsity of the

allegations concerning other parties.

        41.      Defendants deny the allegations in Paragraph 41, except refer to the special power

of attorney form referenced in Paragraph 41 for a complete and accurate account of its contents.

        42.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 42, except refer to the special power of attorney

form referenced in paragraph 42 for a complete and accurate accounts of its contents.

        43.      Defendants deny the allegations in Paragraph 43, except admit that van

Merkensteijn served as a director of a financial services firm based at 40 West 57th Street, New

York, NY, and deny knowledge or information sufficient to form a belief about the truth or

falsity of the allegations concerning other parties.




                                                  6
         Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 7 of 15



        44.      Defendants deny submitting any fraudulent refund claims and deny the allegations

in Paragraph 44, except admit that van Merkensteijn served as a director of a financial services

firm based at 40 West 57th Street, New York, NY, and deny knowledge or information sufficient

to form a belief about the truth or falsity of the allegations concerning other parties.

        45.      Defendants deny the allegations in Paragraph 45, except deny knowledge or

information sufficient to form a belief about the truth or falsity of the allegations concerning

other parties.

        46.      Defendants deny the allegations in Paragraph 46, except refer to the power of

attorney form referenced in Paragraph 46 for a complete and accurate accounts of its contents

and deny knowledge or information sufficient to form a belief about the truth or falsity of the

allegations concerning other parties.

        47.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 47.

        48.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 48.

        49.      Defendants deny participating in any fraud and deny the allegations in Paragraph

49, except deny knowledge or information sufficient to form a belief about the truth or falsity of

the allegations concerning other parties.

        50.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 50.

        51.      Defendants deny knowledge or information sufficient to form a belief about the

truth or falsity of the allegations in Paragraph 51, except refer to the dividend credit advice

referenced in Paragraph 51 for a complete and accurate account of its contents.



                                                  7
         Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 8 of 15



       52.     Defendants deny the allegations in Paragraph 52.

                                            COUNT I

       53.     To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to paragraphs 1 through 52, above, as if fully set forth herein.

       54.     Paragraph 54 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 54.

       55.     Paragraph 55 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 55.

       56.     Paragraph 56 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 56.

       57.     Paragraph 57 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 57.

                                            COUNT II

       58.     To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to paragraphs 1 through 57, above, as if fully set forth herein.

       59.     Paragraph 59 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 59.

       60.     Paragraph 60 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 60.

       61.     Paragraph 61 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 61.

       62.     Paragraph 62 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 62.



                                                 8
         Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 9 of 15



       63.     Paragraph 63 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 63.

       64.     Paragraph 64 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 64.

                                           COUNT III

       65.     To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to paragraphs 1 through 64, above, as if fully set forth herein.

       66.     Paragraph 66 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 66.

       67.     Paragraph 67 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 67.

       68.     Paragraph 68 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 68.

       69.     Paragraph 69 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 69.

       70.     Paragraph 70 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 70.

                                           COUNT IV

       71.     To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to paragraphs 1 through 70, above, as if fully set forth herein.

       72.     Paragraph 72 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 72.




                                                 9
        Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 10 of 15



       73.     Paragraph 73 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 73.

       74.     Paragraph 74 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 74.

       75.     Paragraph 75 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 75.

                                            COUNT V

       76.     To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to paragraphs 1 through 75, above, as if fully set forth herein.

       77.     Paragraph 77 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 77.

       78.     Paragraph 78 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 78.

                                           COUNT VI

       79.     To the extent any response to the allegations in this paragraph is required,

Defendants restate their responses to paragraphs 1 through 78, above, as if fully set forth herein.

       80.     Paragraph 80 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 80.

       81.     Paragraph 81 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 81.

       82.     Paragraph 82 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 82.




                                                10
         Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 11 of 15



        83.     Paragraph 83 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 83.

                                      REQUEST FOR RELIEF

        Defendants state that no response is required to Plaintiff’s request for relief in the

paragraph following Paragraph 83. To the extent a response is required, Defendants deny that

Plaintiff is entitled to the relief sought in the Complaint, or any relief at all.

                                           JURY DEMAND

        Defendants demand a trial by jury on all issues so triable.

                           AFFIRMATIVE AND OTHER DEFENSES

        Without assuming any burden of proof, persuasion or production not otherwise legally

assigned to Defendants as to any element of any claim asserted in the Complaint, Defendants

assert the following affirmative and other defenses:

                                          FIRST DEFENSE

        The complaint fails to state a claim upon which relief can be granted.

                                        SECOND DEFENSE
        SKAT’s claims are barred by the doctrine of the Revenue Rule, which prohibits one

sovereign from using courts of another sovereign to enforce its revenue laws.

                                          THIRD DEFENSE
        Defendants acted at all times reasonably and with due care; reasonably relied upon the

actions and statements of others; and did not directly or indirectly cause, induce, aid, or abet any

acts constituting the claims asserted by SKAT.

                                        FOURTH DEFENSE
        Defendants did not engage in any unlawful conduct, and Defendants are not liable for any

unlawful acts that may have been committed by others.


                                                   11
         Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 12 of 15



                                       FIFTH DEFENSE
        SKAT has failed to mitigate, minimize, or avoid any alleged damages.

                                       SIXTH DEFENSE
        SKAT is barred from relief by the doctrines of unclean hands, estoppel, laches, release,

unjust enrichment, and/or waiver due to SKAT’s own acts and/or omissions with reference to the

subject matter of the Complaint.

                                      SEVENTH DEFENSE
        The alleged damages sought by SKAT are barred, in whole or in part, by the applicable

statute(s) of limitations.

                                       EIGHTH DEFENSE
        The proximate cause of SKAT’s injuries, if any, is the conduct of SKAT or others and not

any act or omission by Defendants.

                                       NINTH DEFENSE
        The claims alleged in the Complaint are barred in whole or in part for failure to join

indispensable or necessary parties.

                                       TENTH DEFENSE
        The recovery by SKAT, if any, should be barred because the subject matter of this lawsuit

is the subject of another pending legal proceeding.

                                      ELEVENTH DEFENSE
        SKAT’s action is barred because of SKAT’s failure to exhaust administrative and other

legal remedies available to it.

                                      TWELFTH DEFENSE
        Defendants hereby adopt and incorporate by reference any and all other legally valid

defenses to be asserted by any other defendant in this action to the extent they are applicable to

Defendants.



                                                12
        Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 13 of 15



                                  THIRTEENTH DEFENSE
       The claims alleged in the Complaint are barred in whole or in part by res judicata.

                                  FOURTEENTH DEFENSE
       The Complaint fails to plead fraud with the adequate degree of specificity and particularity.

                                    FIFTEENTH DEFENSE
       If SKAT suffered any loss, damage, or injury, such loss, damage, or injury was caused in

whole or in part by, and arose out of, SKAT’s culpable conduct, including but not limited to,

contributory negligence and assumption of the risk.

                                    SIXTEENTH DEFENSE
       If SKAT suffered any loss, damage, or injury, such alleged loss, damage, or injury was

caused in whole or in part by the negligence, assumption of risk, and/or fault of other culpable

parties and/or third parties to this action, other than Defendants, for whose acts or omissions or

breaches of legal duty Defendants are not liable.

                                 SEVENTEENTH DEFENSE
       The claims alleged in the complaint are barred in whole or in part by collateral estoppel.

                                  EIGHTEENTH DEFENSE
       SKAT’s recovery, if any, should be reduced by application of New York’s General

Obligations Law § 15-108.

                                  NINETEENTH DEFENSE
       This Court lacks subject matter jurisdiction to hear this action.

                                   TWENTIETH DEFENSE
       Defendants were entitled to any money received from SKAT.




                                                13
        Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 14 of 15



                                  TWENTY-FIRST DEFENSE

       Plaintiff lacks standing to bring this action.

                                TWENTY-SECOND DEFENSE

       Defendant complied with all applicable rules and regulations, including all applicable U.S.

and Danish securities laws and all applicable SKAT policies and procedures, that were in effect

when submitting reclaims for refunds of dividend-withholding tax.

                                 TWENTY-THIRD DEFENSE

       Defendants hereby reserve and assert all affirmative and other defenses available under

any applicable federal or state law. Defendants presently have insufficient knowledge or

information upon which to form a basis as to whether they may have additional, as yet unstated,

affirmative or other defenses available. Defendants have not knowingly or intentionally waived

any applicable affirmative defenses and reserve the right to assert additional defenses,

counterclaims, cross-claims, and third-party claims at any subsequent stage of this action in the

event that discovery indicates that such additional defenses or claims would be appropriate.

       WHEREFORE, having fully answered all of the allegations of the Complaint to which any

answer is required, and for the reasons set forth above, Bernina and van Merkensteijn pray for

relief and judgment:

A.     Dismissing the Complaint with prejudice;
B.     Denying Plaintiff the relief sought in the Complaint;
C.     Ordering that Plaintiff take nothing and that judgment be entered against Plaintiff;
D.     Awarding Bernina and van Merkensteijn costs and expenses incurred as a result of
       having to defend this action; and
E.     Granting Bernina and van Merkensteijn such other relief as the Court may deem just and
       proper.




                                                 14
Case 1:19-cv-01865-LAK Document 42 Filed 02/03/20 Page 15 of 15



Dated: New York, New York

      February 3, 2019

                                        Respectfully submitted,

                                        KOSTELANETZ & FINK, LLP


                                    By: s/ Sharon L. McCarthy
                                        SHARON L. MCCARTHY
                                        CAROLINE CIRAOLO
                                        NICHOLAS S. BAHNSEN
                                        7 World Trade Center, 34th Floor
                                        New York, New York 10007
                                        Tel: (212) 808-8100
                                        Fax: (212) 808-8108
                                        cciraolo@kflaw.com
                                        smccarthy@kflaw.com
                                        nbahnsen@kflaw.com

                                        Attorneys for Defendants Bernina
                                        Pension Plan and John van
                                        Merkensteijn




                              15
